Citation Nr: 9935760	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for heart disease with 
chest pain and shortness of breath due to nicotine dependence 
and/or tobacco use in service.

3.  Entitlement to service connection for defective hearing.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served in the National Guard from August 1949 to 
January 1957 and served on active duty from January to 
December 1952.  This matter came to the Board of Veterans' 
Appeals on appeal of an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issues of entitlement to service connection for defective 
hearing and tinnitus are addressed in the remand at the end 
of this action.


FINDING OF FACT

The claims for service connection for nicotine dependence and 
for heart disease with chest pain and shortness of breath due 
to nicotine dependence and/or tobacco use in service are not 
plausible.


CONCLUSION OF LAW

The claims for service connection for nicotine dependence and 
for heart disease with chest pain and shortness of breath due 
to nicotine dependence and/or tobacco use in service are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he became nicotine dependent during 
service and that he has heart disease with chest pain and 
shortness of breath as a result of cigarette smoking.  

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, there can be no valid claim without competent 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). 

Service medical records show that the veteran was referred to 
a consultant in September 1952 because of a fever and 
unconsciousness.  The consultant noted that the veteran's 
symptoms included rapid breathing.  The veteran's condition 
improved and he was returned to duty with no diagnosis 
rendered.  Service medical records are otherwise negative for 
any pertinent diagnosis, complaint, or abnormal finding.  On 
examination for separation in December 1952, the veteran's 
heart was found to be normal and no diagnosis of nicotine 
dependence was rendered.

The record contains no post-service medical evidence showing 
that the veteran has been found to have nicotine dependence 
or heart disease.  The evidence of these claimed disabilities 
is limited to the veteran's own statements, and the veteran, 
as a lay person, is not competent to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that these claims 
are not well grounded.

The Board notes for the record that in a tobacco use/nicotine 
dependence questionnaire submitted with his claim and at a 
September 1998 hearing before a hearing officer at the RO, 
the veteran stated that he initially experienced heart 
problems in the 1960's.  He has not contended that he was 
found to have heart disease or nicotine dependence during 
active duty or his National Guard service. Therefore, the 
Board has not remanded the claims for service connection for 
nicotine dependence and heart disease with chest pain and 
shortness of breath for the purpose of obtaining National 
Guard records in support of the claims.   


ORDER

Service connection for nicotine dependence is denied.

Service connection for heart disease with chest pain and 
shortness of breath due to nicotine dependence and/or tobacco 
use in service is denied.


REMAND

The veteran contends that service connection is warranted for 
defective hearing and tinnitus because they developed during 
his National Guard and active service as a result of noise 
exposure coincident to his duties as a cannoneer.  Although 
the record reflects that the veteran served in the United 
States and Ohio Army National Guard, from August 1949 to 
January 1957, the record does not contain verification of any 
periods of active or inactive duty for training during the 
veteran's National Guard service.  Also, additional medical 
records pertaining to the veteran's National Guard service 
may be available.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining any necessary 
information from the veteran, the RO 
should attempt to obtain verification of 
the veteran's dates of active and 
inactive duty for training, if any.  The 
RO should also attempt to obtain any 
available administrative or medical 
records pertaining to the veteran's 
National Guard service.  

2.  The RO should request the veteran to 
submit medical evidence, such as a 
statement from a physician, supporting 
his contention that he developed tinnitus 
and defective hearing coincident to his 
duties as a cannoneer in service.

3.  Then, the RO should undertake any 
other indicated development.  

4.  If additional evidence is received, 
the RO should readjudicate the issues 
remaining on appeal.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case and provide the appellant and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
unless he is otherwise notified by the RO. 
 
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

